THE FIRST WESTERN TRUST FUNDS September 21, 2012 FILED VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: The First Western Funds Trust (the “Trust”) File No. 333-108717 Ladies and Gentlemen: On behalf of The First Western Funds Trust (the “Registrant”) and pursuant to Rule 497(e) under the Securities Act of 1933 (the “Securities Act”), the purpose of this filing is to submit an exhibit containing interactive data format Risk/Return Summary information using the eXtensible Business Reporting Language (XBRL).The interactive data file included as an exhibit to this filing relates to the Prospectus of The First Western Fixed Income Fund, as filed with the Commission pursuant to Rule 497(c) under the Securities Act on September 13, 2012.The Prospectus and Statement of Additional Information are incorporated by reference into this Rule 497 filing. Please contact the undersigned at 513/587-3406 if you have any questions concerning this filing. Very truly yours, /s/ Wade R. Bridge Wade R. Bridge Assistant Secretary
